Opinión concurrente y disidente emitida por la
Jueza Aso-ciada Señora Fiol Matta.
Estoy conforme con el análisis que hace la opinión ma-yoritaria sobre el término prescriptivo aplicable a una re-clamación instada al amparo del Artículo 1802 del Código Civil por una persona cuyo cónyuge alegadamente ha sido víctima de un despido discriminatorio.
Sin embargo, hubiese preferido que el Tribunal aprove-chara esta oportunidad para discutir los efectos que tiene *841la presentación oportuna de una querella al amparo del Artículo 3 de la Ley 100 de 30 de junio de 1959 en los términos prescriptivos de una causa de acción al amparo de la Ley 80 de 30 de mayo de 1976. Entiendo que la con-gelación o suspensión del término prescriptivo de una causa de acción al amparo del Artículo 3 de la Ley 100, que ocurre al presentarse la querella ante la Unidad Antidis-crimen del Departamento del Trabajo y Recursos Humanos (UAD), congela o, como menos, interrumpe el transcurso de la prescripción de la acción bajo la Ley 80. Mi posición se basa en mi convencimiento de que una causa de acción al amparo de la Ley 80 es un elemento sustantivo y cons-titutivo de la causa de acción bajo el Artículo 3 de la Ley 100.
I
La Ley 80 prohíbe y castiga los despidos injustifi-cados. (1) El Artículo 11 de la Ley establece una presunción rebatible de que todo despido es injustificado,(2) y el Artí-culo 2 provee un listado de lo que se considerará justa causa para el despido.(3) Para prevalecer en una causa de acción al amparo de la Ley 80, el empleado tiene que de-mostrar que sufrió un despido y que éste fue injustificado.
Por su parte, la Ley 100 atiende el discrimen en el empleo. (4) Específicamente, el Artículo 3 de la Ley 100 es-tablece los elementos sustantivos de la causa de acción y el esquema probatorio que ha de seguirse en los casos parti-culares de despidos discriminatorios: (1) un despido, (2) que éste sea injustificado y (3) que se dé una modalidad del *842discrimen alegado.(5) Como puede observarse, los primeros dos elementos sustantivos de una causa de acción al am-paro del Artículo 3 de la Ley 100 son idénticos a una causa de acción por la Ley 80 en su totalidad.
De entrada, es notable el hecho de que la Ley 100 no define qué constituye “justa causa” para el despido para efectos del Artículo 3, a pesar de que uno de los elementos constitutivos de la causa de acción es, precisamente, un despido sin justa causa. El historial de la Ley 100 revela, sin embargo, la intención legislativa de incorporar a ésta los criterios de la legislación que prohíbe los despidos sin justa causa. Cuando se aprobó la Ley 100 estaba vigente la Ley 50 de 20 de abril de 1949, sobre despidos ilegales, que fue eventualmente sustituida por la Ley 80. Es decir, el legislador de 1959 sabía que existía la Ley 50, y que ésta establecía expresamente lo que sería justa causa para el despido. Por lo tanto, es forzoso concluir que, al no incluir en la Ley 100 una definición específica de lo que constituye justa causa, el legislador adoptó la definición provista por la Ley 50 (hoy Ley 80).(6) Así lo hemos interpretado du-rante casi medio siglo. Durante ese tiempo, hemos recu-rrido a la Ley 80 para determinar qué es justa causa bajo la Ley 100 y la Asamblea Legislativa no ha enmendado la Ley 100 para incluir otra definición de este término, lo cual es indicativo de la aprobación legislativa a esta práctica. (7)
En Belk v. Martínez,(8) analizamos la prohibición de dis-*843crimen por razón de matrimonio. Tras hacer referencia al elemento particular de esa modalidad de discrimen, que permite justificar el trato perjudicial si la relación matrimonial hace imposible el buen funcionamiento de la em-presa, manifestamos que “[s]ólo así se considerará el des-pido justificado. Cualquier otra justificación para el despido del empleado deberá ser evaluada conforme a los criterios de la Ley Núm. 80”. (Enfasis suplido.)(9)
Pero la relación entre la Ley 80 y la Ley 100 no se limita a la utilización de la primera para interpretar el concepto “justa causa” establecido en la segunda. El desarrollo nor-mativo ha entrelazado ambos estatutos de tal manera que, como dice el profesor Chiesa Aponte, “la ausencia de justa causa es elemento necesario pero no suficiente para activar la causa de acción [de la Ley 100]”. (Énfasis suplido.)(10) Más que un asunto de interpretación estatutaria, la rela-ción entre la Ley 80, particularmente sus Artículos 2 (defi-nición de justa causa) y 11 (presunción de que el despido fue injustificado), y la Ley 100 es de naturaleza sustantiva, asunto que tiene mayor visibilidad en el esquema probato-rio aplicable a ambas.
Para probar un caso al amparo del Artículo 3 de la Ley 100 hay que probar necesariamente un caso al amparo de la Ley 80. Por eso, en Ibáñez v. Molinos de P.R., Inc., ex-presamos: “Para activar la presunción se exige que el des-pido hubiera sido realizado sin justa causa. Bajo las defi-niciones del Art. 2 de la Ley de Despidos Injustificados, la [demandante] cumplió con este requisito y tenía derecho a hacer valer la presunción a su favor.” (Énfasis suplido. (11) Como explica Chiesa Aponte, el hecho presumido del des-pido injustificado, que tiene su base estatutaria en la Ley *84480, es “el elemento esencial de la causa de acción bajo la Ley 100”. (Énfasis suplido.)(12)
Como secuela, en Díaz v. Wyndham fuimos enfáticos al resolver que, por definición, un despido discriminatorio siempre será injustificado. Esto, aunque nominalmente haya justa causa para el despido: “[N]o todo despido injus-tificado es discriminatorio a su vez; y, por el contrario, todo despido discriminatorio sí es injustificado.” (Énfasis suplido.)(13) Lo que es más, en ese caso catalogamos los despidos en violación al Artículo 3 de la Ley 100 como “despido [s] injustificado [s] y discriminatorio [s]”. (Énfasis suplido.)(14) Por eso es correcto afirmar que, para probar una violación a la Ley 100, tiene que haberse probado ne-cesariamente un caso al amparo de la Ley 80. De esa forma, por definición, un caso discriminatorio siempre será injustificado, aunque el patrono haya demostrado justa causa. En Wyndham exploramos con profundidad la inte-rrelación entre la Ley 80 y la Ley 100:
En síntesis, [el demandante] alegó que dicha actuación patro-nal constituyó un despido injustificado y discriminatorio, vio-lando así las disposiciones de la Ley Núm. 80, ante, y de la Ley Núm. 100, ante, de manera conjunta(15)
También son ilustradoras nuestras manifestaciones so-bre qué ocurre cuando un empleado logra demostrar, en un caso por la Ley 100, que fue despedido sin justa causa pero no logra demostrar el discrimen alegado, y qué ocurre cuando, en efecto, el empleado logra establecer que hubo tal discrimen:
Si luego de presentada la totalidad de la prueba, queda de-mostrado que no hubo ánimo o intención discriminatoria en el despido, pero el demandado no logró establecer una justifíca-*845ción razonable para el mismo, esto es, no probó la justa causa, el tribunal deberá concluir que el despido fue injustificado y el empleado será acreedor, exclusivamente, a los remedios esta-blecidos en la Ley Núm. 80, ante. Si, por el contrario, el tribunal determina que el despido efectivamente fue discriminato-rio y, por ende, injustificado, entonces procederá a imponer los remedios provistos por la Ley Núm. 100, ante, exclusiva-mente,(16)
Esto reafirma la norma de que los tribunales están obli-gados a dar los remedios a los cuales se tiene derecho se-gún la prueba, aunque no se hayan alegado directa-mente.(17) Como explica Cuevas Segarra, “toda sentencia concederá el remedio al que tenga derecho la parte a cuyo favor se dicte, aun cuando ésta no haya solicitado tal reme-dio en sus alegaciones. Los tribunales concederán lo que en derecho proceda y no lo que se les solicite”.(18) En este caso, si una persona presenta una causa de acción al amparo del Artículo 3 de la Ley 100 alegando lo que hemos catalogado como un “despido injustificado y discriminatorio”, pero úni-camente logra demostrar (1) su despido y (2) que éste fue injustificado, corresponde otorgar los remedios de la Ley 80. Es decir, aunque no se haya reclamado específicamente al amparo de la Ley 80 sino únicamente según el artículo 3 de la Ley 100, si el demandante demuestra los elementos de una causa de acción por la Ley 80, como parte de su caso al amparo de la Ley 100, tendrá derecho al remedio de la mesada.
A esta conclusión ya habíamos llegado, con más fuerza, en Belk v. Martínez. En aquel caso, resolvimos que:
[S]i luego de presentada la totalidad de la prueba queda demostrado que no hubo ánimo discriminatorio para el des-*846pido, pero el demandado no logró establecer una justificación razonable para ésta (justa causa), el tribunal deberá concluir que el despido fue injustificado y el empleado será acreedor, exclusivamente, de los remedios establecidos en la Ley Núm. 80, supra, de despidos injustificados.(19)
En cuanto a la interacción de los remedios según ambas leyes, resolvimos que, “[c]omo la Ley Núm. 100, supra, compensa por los daños sufridos por el empleado, estos da-ños incluyen remediar los mismos que la Ley Núm. 80, supra, indemniza”. (Enfasis suplido.(20) Sobre eso abunda-mos como sigue: "Conceder una indemnización al amparo de dos (2) leyes distintas que tienen los mismos elementos, criterios y dependen de la misma prueba, penalizará al pa-trono dos (2) veces por un solo acto”. (Enfasis suplido.(21) En cuanto a las alegaciones que sirven de base para una querella al amparo de la Ley 80 y el Artículo 3 de la Ley 100, en Belk también resolvimos que “[e]stas alegaciones son suficientes para establecer que el despido de Belk fue injustificado, según las definiciones del Art. 2 y la presun-ción del Art. [11] de la Ley Núm. 80 de despidos injustifi-cados, supra. De esta forma, quedó activada la presunción de discrimen del Art. 3 de la Ley Núm. 100, supra”. (Enfa-sis suplido.)(22) Todo esto confirma que, para activar la pre-sunción del Artículo 3 de la Ley 100, hay que alegar y fun-damentar una causa de acción de despido injustificado según los elementos que establece la Ley 80, aunque no se mencione expresamente que la causa de acción surge al amparo de la Ley 80.
*847II
La norma general aplicable a la interrupción de los tér-minos prescriptivos es que el derecho castiga la inacción y la dejadez.(23) La normativa vigente sobre la interrupción y congelación (suspensión) de los términos prescriptivos apli-cables a las causas de acción relacionadas a la reivindica-ción de derechos laborales, y la interacción entre estos tér-minos responde a este propósito y es muy abundante e ilustrativa. Enfrio, del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823 (1986), nos topamos con la interrogante de si, en au-sencia de una disposición estatutaria a esos efectos, “la pre-sentación de una querella por discrimen en el empleo ante la Unidad Antidiscrimen del Departamento del Trabajo in-terrumpe el período prescriptivo de un año para instar ju-dicialmente las acciones que surgen bajo la [Ley 100]”.(24) En ese caso resolvimos que “sí interrumpe cuando la que-rella es notificada al querellado dentro del término pres-criptivo de un año”.(25) “Resolver lo contrario”, manifesta-mos, “iría contra la política pública del Estado, pues serían pocos los trabajadores que acudirían en auxilio inicial-mente al Departamento del Trabajo y Recursos Humanos por temor a que su reclamación prescribiera”.(26) Igual ocu-rriría en casos como el de autos. Si se resuelve que una querella debidamente presentada ante la UAD por Ley 100 no interrumpe los términos para instar una acción por la Ley 80, se desincentiva el que los trabajadores recurran a esa entidad por miedo a perder su causa de acción base: que su despido fue injustificado.
Nuestras expresiones en Matos Molero v. Roche Pro*848ducts, Inc. son altamente ilustrativas para la situación de autos.(27) En aquella ocasión, nos correspondía analizar si la presentación de una querella al amparo del Título VII federal ante la “Equal Employment Opportunity Commission” (EEOC) suspendía los términos para instar una causa de acción al amparo de la Ley 100 puertorriqueña en nuestros tribunales. Resolvimos que si.(28) Esto, a pesar de que, a diferencia de la normativa federal, en Puerto Rico se puede ir directamente al tribunal en una demanda por vio-lación a la Ley 100 sin tener que agotar remedio adminis-trativo alguno o, incluso, esperar la determinación de la EEOC sobre la querella según el Título VIL(29)
Nuestro fallo en Matos Motero fortalece la conclusión a la que se llega en la opinión mayoritaria en el caso de autos sobre una causa de acción por el Artículo 1802:
Cabe señalar, además, que el que una persona reclame sus derechos al amparo de la Ley Núm. 100, supra, o del Título VII no precluye el que pueda reclamar al amparo de cualquier otra ley.
Sobre este particular, en Johnson v. Railways Express Agency, 44 L.Ed. 2d 295 (1975), el Tribunal Supremo federal determinó que el recurrir al remedio provisto bajo el Título VII no afecta los reclamos en violación de derechos civiles al amparo de 42 U.S.C. see. 1981. El Tribunal resolvió que el presentar un cargo ante la E.E.O.C. no tenía el efecto de inte-rrumpir el término prescriptivo para presentar una acción en los tribunales, basados en los mismos hechos, al amparo de 42 U.S.C. see. 1981, ya que ambos remedios, aunque relaciona-dos, se consideran separados, distintos e independientes.
El ratio decidendi de estos casos es la separabilidad e inde-*849pendencia de los remedios que tiene una persona agraviada. (Énfasis suplido.(30)
De lo anterior surge que, si un mismo evento genera diversas causas de acción, el efecto interruptor que tiene el ejercicio de una de éstas sobre las demás dependerá de la relación entre dichas causas. Ya hemos visto que, en la jurisdicción federal, la presentación de una querella al am-paro del Título VII no interrumpe en cuanto a la sección 1981. A igual conclusión hay que llegar en cuanto a la re-lación entre la Ley 100 y el Artículo 1802, pues son estatu-tos “separados, distintos e independientes”. Por el contra-rio, al examinar la relación entre la Ley 100 y la Ley 80 hemos visto que éstas “tienen los mismos elementos, crite-rios y dependen de la misma prueba”. (Énfasis suplido.)(31) En Matos Molero, también hicimos referencia a la jurispru-dencia federal que permite la congelación de una causa debido a la presentación de otra si éstas “están totalmente relacionadas e integradas”.(32) Si la presentación de una querella bajo el Título VII interrumpe y suspende los tér-minos prescriptivos de la Ley 100, a pesar de que la Ley 100 no es parte sustantiva de la causa de acción según el Título VII y, más importantemente, se permite recurrir directamente a un tribunal de Puerto Rico sin esperar la determinación del EEOC, es forzoso concluir que lo mismo ocurre en la relación entre la Ley 100 y la Ley 80, pues no son causas “separadas e independientes”y, por el contrario, están “totalmente relacionadas e integradas”.
En Matos Molero concluimos nuestro análisis de la ma-nera siguiente:
La norma qne hoy adoptamos no es otra cosa que la aplica-ción del principio firmemente establecido en nuestro Derecho de que la interrupción es la manifestación inequívoca de *850quien, amenazado con la pérdida de su derecho, expresa su voluntad de no perderlo. ...
En el caso de autos, la recurrente demostró cabalmente su interés en vindicar sus derechos.(33)
Por otra parte, aunque una reclamación extrajudicial con efectos interruptores, en el contexto laboral, “puede manifestarse a través de diversos actos” y “no exige una forma especial”:
[T]oda reclamación extrajudicial deberá cumplir con los si-guientes requisitos para que constituya una interrupción a la prescripción: (1) debe ser oportuna, lo que exige que sea pre-sentada dentro del término establecido; (2) el reclamante debe poseer legitimación, por lo que la reclamación debe ser ejerci-tada por el titular del derecho o acción cuya prescripción pre-tende interrumpirse; (3) el medio utilizado para realizar la reclamación debe ser idóneo, y !4) debe existir identidad entre el derecho reclamado y aquel afectado por la prescripción.(34)
En Srio. del Trabajo v. F.H. Co., Inc. decidimos que la presentación oportuna de una querella ante la UAD inte-rrumpía los términos prescriptivos de una reclamación al amparo de la Ley 100 sin que hubiera un mandato legisla-tivo a esos efectos. Posteriormente, mediante la Ley Núm. 10-1991, la Asamblea Legislativa enmendó la Ley 100 para “[d]isponer que, a partir de la notificación, dicho término prescriptivo quede, además de interrumpido, en suspenso o congelado (o sea, que no empezará a correr de nuevo), mientras la querella se continúe tramitando en el Depar-tamento del Trabajo y Recursos Humanos y no se haya notificado al patrono querellado la determinación del Se-cretario del Trabajo en cuanto a la reclamación”.(35) La Asamblea Legislativa citó con aprobación nuestra opinión *851al expresar que su objetivo al enmendar la Ley 100 era actuar “en beneficio de nuestra clase trabajadora”.(36)
En Srio. del Trabajo v. F.H. Co., Inc. llenamos una la-guna estatutaria al reconocer el efecto interruptor de la presentación de una querella ante la UAD al palio de la Ley 100 —laguna que eventualmente fue atendida por la legislatura adoptando nuestro fallo— y también lo hicimos en Matos Motero, cuando dimos idéntico efecto a la presen-tación de una acción al amparo del Título VII en la EEOC. Igual conclusión era requerida en este caso: la oportuna presentación de una querella ante la UAD al amparo del Artículo 3 de la Ley 100 sobre despidos injustificados y discriminatorios interrumpe y congela una reclamación al amparo de la Ley 80 sobre despidos injustificados.
III
Los hechos particulares de este caso fortalecen esta conclusión. Aquí, el peticionario Serrano Rivera presentó una corta querella pro se ante la UAD en la que expuso: “Estuve trabajando con Foot Locker desde 8-12-78 hasta 10-15-02 y fui despedido y sustituido por una persona más joven que yo[, a] pesar de un excelente trabajo en esos 24 años. Por lo que me siento discriminado por mi edad.”(37) Es evidente que el peticionario alegó la existencia de un despido (“fui despedido”), que éste fue injustificado (“a pe-sar de un excelente trabajo en esos 24 años”) y que se dio urna modalidad de un discrimen prohibido (“sustituido por una persona más joven que yo”). De esta forma, es obvio que interrumpió su causa de acción al amparo del artículo 3 de la Ley 100. La opinión mayoritaria reconoce esta realidad. Sin embargo, de esta misma querella surge una alegación suficiente según la Ley 80: la existencia de un *852despido sin justa causa. Es decir, a lo mínimo, están pre-sentes los elementos identificados en Maldonado v. Russe, pues evidentemente hay “identidad de propósitos” entre ambas reclamaciones, tanto así que para reclamar la pro-tección de una disposición estatutaria (Ley 100) necesaria-mente tiene que reclamarse la violación a la otra (Ley 80). Sin duda, se trata de un trabajador despedido que está vindicando activamente sus derechos. No estamos ante un empleado que se cruzó de brazos. Por el contrario, confió en la política pública que le incentivó a presentar su querella ante la UAD. Resolver que su reclamación al amparo de la Ley 100 está viva pero su reclamación según la Ley 80 está prescrita derrotaría la política pública e ignoraría el desa-rrollo jurisprudencial y legislativo.
IV
En el caso de autos, la opinión mayoritaria no analiza qué efectos, si algunos, tendría la presentación oportuna de una querella al amparo del Artículo 3 de la Ley 100 sobre una causa de acción al palio de la Ley 80. En vez, dispone que “no nos expresaremos en estos momentos acerca de si la presentación y posterior notificación opor-tuna de una querella al amparo de la Ley Núm. 100, supra, en la Unidad Antidiscrimen paraliza o no el término de tres años que provee la Ley Núm. 80, supra”.(38) Entiendo que nada impedía que aprovecháramos este momento para atender esta interrogante, independientemente de si con-cluyéramos que esa presentación congelaba, interrumpía o no tenía efecto alguno sobre un caso al amparo de la Ley 80. En mi caso particular y por lo expresado anterior-mente, concluyo que la presentación congela, o a lo mínimo interrumpe, la causa de acción al palio de la Ley 80. Por eso, en este caso, la demanda del señor Ismael Serrano *853Rivera por despido injustificado no estaba prescrita. Confío que en un futuro cercano, cuando el Tribunal vuelva a to-parse con esta interrogante, proveerá una contestación adecuada que dé plena eficacia a la política pública vigente en nuestro país de erradicar el discrimen en el empleo y castigar los despidos caprichosos.

 29 L.P.R.A. sec. 185a et seq.


 29 L.P.R.A. sec. 185k.


 29 L.P.R.A. sec. 185b.


 29 L.P.R.A. see. 146 et seq.


 29 L.P.R.A. 148. Nuestra jurisprudencia ha sido contradictoria y fluida en cuanto a este último elemento, pero, como veremos, ha habido unanimidad a través de los años en cuanto a los primeros dos.


 El historial legislativo de la Ley 100, si bien no hace referencia expresa a la entonces Ley 50 (hoy Ley 80), sí denota la insistencia en el elemento de “justa causa” como ingrediente constitutivo de la causa de acción. Véase Diario de Sesiones, Senado de Puerto Rico, 30 de marzo de 1959, pág. 686.


 En varias ocasiones hemos recurrido a la definición de justa causa de la Ley 80 al discutir un caso al amparo de la Ley 100. Véanse: Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 502 esc. 7 (1985); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 50 esc. 2 (1983).


 Belk v. Martínez, 146 D.P.R. 215 (1998).


 Id., pág. 230. Véase E. Rivera Ramos, Derecho Probatorio, 68 Rev. Jur. U.P.R. 491, 512 (1999).


 E.L. Chiesa Aponte, Derecho Probatorio, 70 Rev. Jur. U.RR. 577, 599 (2001).


 Ibáñez v. Molinos de P.R., Inc., supra, pág. 56. Véase, además, Rodríguez Meléndez v. Sup. Amigo Inc., 126 D.P.R. 117 (1990).


 Chiesa Aponte, supra, págs. 594-595.


 Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364, 387 (2001).


 íd., pág. 391.


 íd., pág. 368.


 íd., pág. 391.


 Si bien en este caso el demandante presentó una causa de acción tanto por la Ley 100 como por la Ley 80, nuestras expresiones en ese caso aplican a situaciones como la de autos, pues los tribunales otorgan los remedios a los cuales tiene derecho según probados y no únicamente los solicitados.


 J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, San Juan, Eds. J.T.S., 2000, T. II, pág. 704.


 Belk v. Martínez, supra, pág. 232.


 íd, pág. 241.


 íd.


 íd, pág. 236.


 De Jesús v. Chardón, 116 D.P.R. 238, 245 (1985). Véase Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966).


 Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823, 824 (1986).


 Id.


 íd., págs. 827-828.


 Matos Motero v. Boche Products, Inc., 132 D.P.R. 470 (1993).


 íd., pág. 478.


 Cabe recordar que la relación entre la ADEA (o el Título VII en su totalidad) y nuestra Ley 100 no es de correspondencia absoluta. Por el contrario, desde Ibáñez v. Molinos de P.B., Inc., supra, pág. 46, hemos enfatizado, precisamente, en lo dife-rentes que son los estatutos. No obstante, en Matos Motero v. Boche Products, Inc., supra, resolvimos que la presentación de una causa al amparo del Título VII sus-pende los términos bajo la Ley 100.


 Matos Molero v. Roche Products, Inc., supra, págs. 483-484.


 Belk v. Martínez, supra, pág. 241.


 Matos Molero v. Roche Products, Inc., supra, pág. 487.


 íd.


 íd., pág. 353. Véase, además, Umpierre Biascoechea v. Banco Popular, 170 D.P.R. 205 (2007) (Sentencia).


 1991 Leyes de Puerto Rico 38.


 íd.


 Apéndice del Alegato de la parte apelada, pág. 8.


 Opinión mayoritaria, pág. 836.